        Case 2:20-cv-07549-DMG-AFM Document 2 Filed 08/20/20 Page 1 of 1 Page ID #:29
  NAME,ADDRESS, AND TELEPHONE NUMBER OF ATTORNEYS)
  OR OF PARTY APPEARING IN PRO PER
                                                                                                                        F. i ;-~,~   - ----.~~
   Liberate H. Cruzuee                                                                                  i             "~ ~~'~'
   310 W. 121st Street                                                                                        ~~~'~~~~a""'`
   Los Angeles, CA 90061                                                                                        Ar tG
                                                                                                                 U

                                                                                                         ~'f~Tr~M1(~dJ~i~;;T ~ GL~
                                                                                                                                   GRnAA
                                                                                                         L`!                       ~PUT`(J

  nTToiuvEY~s)Fox: DEFENDANT IN PRO PER
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                           CASE NUMBER:
 Magnum Property Investments, LLC                                      ~ ~ A ~ ~ ~ ~ ~ 0~ ~ ~ ~'Q~ ~/1_ ,~Qy,~~
                                                             Plaint.
                                     v.

 Martha Clotilde Allen, and Does 1 to 10.                                                 CERTIFICATION AND NOTICE
                                                                                            OF INTERESTED PARTIES
                                                            Defendants)                         (Local Rule 7.1-1~

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                             LIBERACE H. CRUZUEE
or party appearing in pro per, certifies that the ollowing listed party(or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

               (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                              PARTY                                                CONNECTION /INTEREST
LIBERACE H. CRUZUEE                                                       LANE M. NUSSBAUM
MARTHA CLOTILDE ALLEN                                                     BRANDON S. DIMOND
310 W. 121ST ST                                                           NUSSBAUM APC
LOS ANGELES,CA 90061                                                      27849 AGOURA RD., SUITE 102
                                                                          AGOURA HILLS, CA 91301




         August 19, 2020
         Date


                                                          Attorney of record for (or name of party appearing in pro per):

                                                          Liberate H. Cruzuee



CV-30(05/13)                                          NOTICE OF INTERESTED PARTIES
